Defendant in an action on ah industrial policy of life insurance appeals from a judgment in favor of the plaintiff, entered on the verdict of a jury. Judgment of the City Court of Yonkers reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. By stipulation of the parties the only issue tried and submitted to the jury was whether defendant had waived the right to declare the policy void under one of its provisions. Plaintiff’s evidence, intended to show a waiver, was insufficient to take the case to the jury on that issue. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.